Citation Nr: 0413130	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a degree in physical therapy.  

(The issues of entitlement to an evaluation in excess of 20 
percent for a service-connected low back disability, based 
upon an initial evaluation, entitlement to an increased 
disability evaluation for a right knee disability, currently 
rated as 20 percent disabling, and entitlement to an 
increased evaluation for a left knee disability, currently 
rated as 10 percent disabling, are addressed in a separate 
decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1986 
to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denying entitlement to Chapter 31 sponsorship for 
the veteran's pursuit of a program of education leading to a 
degree in physical therapy.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

In this appeal, the veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of a physical therapy degree, notwithstanding his 
prior receipt of Chapter 31 benefits which enabled him to 
obtain a Bachelor of Science in Education with a major in 
Health, Physical Education and Recreation Studies in 1995.  
The underlying reasoning is that his service-connected 
disabilities had increased in severity.  This increase had 
led to a decline in his abilities to perform the job for 
which his prior Chapter 31 education had trained him, that of 
a physical education and recreation educator.  He argues that 
this change for the worse with respect to his service-
connected disabilities warrants further Chapter 31 training.

Reentry into a program of Chapter 31 training is governed by 
the following legal authority:

A veteran who has been found rehabilitated under provisions 
of [38 C.F.R.] § 21.283 may be provided an additional period 
of training or services only if the following conditions are 
met:  (1) The veteran has a compensable service-connected 
disability and either; (2) current facts, including any 
relevant medical findings, establish that the veteran's 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him or her from performing 
the duties of the occupation for which the veteran previously 
was found rehabilitated; or (3) the occupation for which the 
veteran previously was found rehabilitated under Chapter 31 
is found to be unsuitable on the basis of the veteran's 
specific employment handicap and capabilities.

38 C.F.R. § 21.284(a) (2003).

It is shown that the veteran has more than one compensable 
service-connected disability.  These include a right knee 
disability, a left knee disability and a low back disability.  
Pursuant to a claim for increased compensation, the veteran 
underwent VA orthopedic examination in August 2003.  

Although the examination provided information pertinent to an 
assessment of the severity f the veteran's disabilities, 
there is absent from the report medical findings as to the 
potential effect of those disabilities upon the performance 
of the occupation for which the veteran had previously 
trained.  These are medical questions for which the Board 
cannot substitute its own judgment.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Clarifying data are also found to be 
needed as to any changed circumstances which may render that 
occupational goal unsuitable, given the veteran's employment 
handicap and capabilities.  Moreover, the August 2003, VA 
examiner indicated that a Magnetic Resonance Imaging (MRI) 
scan may be indicated in order to properly assess the 
veteran's lumbar radiculopathy.  As such, remand is required.

Further, On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  

This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

No attempt has been made to date to comply with the VCAA.  
Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect 
on his particular claim, specifically any 
evidence tending to indicate that he is 
entitled to reenter Chapter 31 training 
for the pursuit of a physical therapy 
degree.  The letter should note that the 
type of evidence could include, for 
example, medical evidence, such as an 
opinion by a physician, that is pertinent 
to the question of whether the veteran is 
unable to pursue the career for which he 
was previously trained under Chapter 31.  
He should also be asked to furnish 
evidence of any current and prior 
employment, the dates and duties thereof, 
and any limitations encountered with 
respect to the performance of any such 
work due exclusively to his service-
connected disabilities.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination, in 
order to assess the current severity of 
his service-connected disabilities, 
including his right knee disability, left 
knee disability, and his low back 
disability and their impact upon his 
vocational goal of obtaining and 
maintaining employment as a recreation 
therapist or suitable alternative.  This 
examination should preferably be 
conducted by the same physician who 
examined the veteran in August 2003, if 
available.  If not, it should be 
conducted by another physician skilled in 
the assessment of orthopedic 
disabilities.  The claims folder must be 
made available to the examiner for review 
prior to any examination.  The 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  

If it is deemed that an MRI study is 
essential in the assessment, one should 
be conducted.  All applicable diagnoses 
must be fully set forth and the examiner 
should specifically set forth any and all 
work-related limitations resulting from 
the veteran's service-connected 
disabilities.

The examiner is asked to respond to the 
following:

Is it at least as likely as not that the 
veteran's service-connected disabilities 
alone preclude him from performing full-
time employment as recreation therapist 
or suitable alternative?

Use by the examiner of the "at least as 
likely as not" language in formulating a 
response to the foregoing is required.

4.  Subsequent contact with the veteran's 
current VA counseling psychologist should 
be initiated in order to ascertain what 
physical and mental capabilities are 
required of the occupation for which the 
veteran previously was found 
rehabilitated.  Note that the 
individualized written rehabilitation 
plan of August 1995 reflected a program 
goal of employment as a recreation 
therapist.

Also, it must be determined by the 
counselor in what way the occupation for 
which the veteran previously was found 
rehabilitated under Chapter 31 is 
suitable for him, given his specific 
employment handicap and capabilities.  

The basis for such findings must be fully 
detailed.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


